ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that BRYAN F. FERRICK of SHREWS-BURY, who was admitted to the bar of this State in 1990, should be disciplined for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.4(b) (failure to explain matter to the extent necessary for client to make informed decision regarding representation), and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that BRYAN F. FERRICK is suspended from the practice of law for a period of three months and until the *22further Order of the Court, effective August 9, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.